Case 4:20-cv-11717-MFL-PTM ECF No. 13, PageID.1694 Filed 04/13/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ALEX J. ALVARADO,

      Plaintiff,                                 Case No. 20-cv-11717
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Motion for Summary Judgment is DENIED and

Defendant’s Motion for Summary Judgment is GRANTED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       1
